Per Curiam.

The evidence adduced at the trial is insufficient to warrant a finding that the mere presence- of loose gravel on the roadway undergoing repairs constitutes such a danger so as to impose liability for negligence on those under a duty to repair. Nor has plaintiff established any causal relationship between the condition on the roadway and the damages alleged to have been sustained.
The judgment should be reversed, judgment directed in favor of the defendant dismissing the claim of plaintiff, and dismissing* the claimover in favor of third-party plaintiff against the impleaded third-party defendant, all without costs.
Concur — Hbcht, J. P., Aurelio and Tilzer, JJ.
Judgment reversed, etc.